Exhibit 10.37

AMDL, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made this 31st day of January,
2005 by and between AMDL, INC., a Delaware corporation (the “Company”) and Gary
L. Dreher, (the “Employee”).

RECITALS

A. Employee is currently the President and Chief Executive Officer of the
Company and Employee’s prior Employment Agreement has expired.

B. Company desires to employ the Employee and the Employee desires to continue
his employment with the Company as of the “Effective Date” hereof, upon the
terms and conditions set forth in this Agreement.

C. Effective November 15, 2001 the Company adopted the AMDL, INC. EXECUTIVE
MANAGEMENT CHANGE IN CONTROL SEVERANCE PAY PLAN (“EMCCSPP”). The EMCCSPP remains
in full force and effect and provides the benefits described therein to
“Eligible Participants” (as defined therein) who are “Qualified Employees” (as
defined therein). Employee is an “Eligible Participant” and “Qualified Employee”
for purposes of the EMCCSPP.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

ARTICLE 1
EMPLOYMENT, TERMS AND DUTIES

1.1 Term. The Company agrees to employ the Employee and Employee hereby accepts
such employment in accordance with the terms of this Agreement, for a period of
three (3) years commencing on execution hereof (the “Effective Date”) and ending
on January 31, 2008, unless the Agreement is earlier terminated as provided
herein.

1.2 Services and Exclusivity of Services. So long as this Agreement shall
continue in effect, Employee shall devote Employee’s full business time, energy
and ability exclusively to the business, affairs and interests of the Company
and matters related thereto; shall use Employee’s best efforts and abilities to
promote the Company’s interests; and shall perform the services contemplated by
this Agreement in accordance with policies established by the Board of Directors
of the Company (the “Board”). Without the prior express written authorization of
the Board, Employee shall not, directly or indirectly, during the term of this
Agreement: (a) render services to any other person or firm for compensation, or
(b) engage in any activity competitive with or adverse to the Company’s
business, whether alone, as a partner, officer, director, employee or
significant investor of or in any other entity. (An investment of greater than
5% of the outstanding capital or equity securities of an entity shall be deemed
significant for these purposes.)

1.2.1 Other Business Activities. Company and Employee acknowledge that Employee
is a member of the Board of Directors of Optimumcare Corporation with an equity
interest that may exceed 5% if Employee exercises his stock options. Optimumcare
Corporation is involved with the care of psychiatric patients, and is deemed to
be an association that is not competitive with the Company, and will not require
any commitment of employee’s business time or effort. Company and Employee also
acknowledge that Employee’s wholly owned company, Medical Market International
LLC, is and will continue to be involved in testing of wine grapes and wine for
sugar. This work will be performed by others, and will not require any of
Employee’s business time or effort.

1.3 Duties and Responsibilities. During the term of this Agreement, Employee
shall serve as President and Chief Executive Officer of the Company; shall
discharge the obligations and responsibilities normally associated with such
office; and shall use his best efforts to promote the interests of the Company
and refrain from acts which may adversely affect the reputation or business of
the Company.

1.4 Return of Proprietary Property. The Employee agrees that all property in the
Employee’s possession belonging to the Company, including without limitation,
all documents, reports, manuals, memoranda, computer print-outs, customer lists,
credit cards, keys, identification, products, access cards and all other
property relating in any way to the business of the Company that could be used
competitively by others is the exclusive property of the Company, even if the
Employee authored, created or assisted in authoring or creating, such property.
The Employee shall return to the Company all such documents that could be used
competitively by others (and copies and summaries thereof) and property
immediately upon termination of employment or at any time upon the request of
the Company. All personal property brought by Employee to Company and all
documents of Employee generated by him during his employment which could not be
competitively used by others shall remain the property of Employee and shall be
returned to Employee.

ARTICLE 2
COMPENSATION AND BENEFITS

2.1 Base Salary. During the term of this Agreement, the Company will pay the
Employee a base salary at the rate of Thirty-Three Thousand Three Hundred
Thirty-Three and 33/100 Dollars ($33,333.33) per month (the “Base Salary”)
commencing on the Effective Date, payable in bi-monthly installments of Sixteen
Thousand Six Hundred Sixty-Six and 67/100 Dollars ($16,666.67) in accordance
with the Company’s usual payroll practice. Employee’s Base Salary may be
increased in the future at the discretion of the Board.

2.2 Stock Options. As additional consideration for this Agreement, the Company
agrees to grant to Employee options to purchase an aggregate of 300,000 shares
of the Company’s common stock at an exercise price equal to 100% of the fair
market value per share of the Company’s common stock (the “Options”) under the
Company’s 1999 Stock Option Plan. The Options are represented by an Incentive
Stock Option Agreement, Exhibit “A” hereto. Nothing shall prevent the Company
from granting additional stock options to Employee in the future.

2.3 Bonus. Employee shall be entitled to such bonuses, if any, as are awarded by
the Board of Directors of the Company, in the Board of Directors sole and
absolute discretion.

2.4 Additional Benefits. Employee and Company agree and acknowledge that
Employee shall be entitled to participate in all of the Company’s benefit
programs available to all employees as they exist from time to time.

2.5 Vacation. Employee shall be entitled to thirty (30) days paid vacation each
year during the term of this Agreement. Vacation time shall accrue at the rate
of 2.5 days per month and at no time shall Employee accrue more than 60 days of
vacation.

2.6 Life Insurance. The Company, at the Company’s expense, subject to Employee’s
insurability, will obtain term life insurance on the life of Employee in the
amount of $2 million; $1 million of the benefits shall be payable to the Company
and $1 million of the benefits shall be payable to Employee’s estate. Employee
acknowledges that a portion or all of the cost of such insurance may be deemed
compensation to Employee.

2.7 Reimbursement for Dues. The Company shall pay or reimburse Employee for his
monthly dues payable for a club membership. Employee shall be responsible for
payment of all taxed due with respect to this benefit or reimbursements of any
such dues.

ARTICLE 3
TERMINATION

3.1 Termination Events. This Agreement and all obligations hereunder (except the
obligations contained in Article 5, which shall survive any termination
hereunder and any benefits under the EMCCSPP), shall terminate upon the earliest
to occur of any of the following:

3.1.1 Expiration of Term; Resignation. The expiration of the term provided for
in Section 1.1 or the voluntary termination or resignation by Employee or
retirement from the Company in accordance with the normal retirement policies of
the Company or the mutual agreement of the Company and Employee. In the event of
any termination under this Section 3.1.1, Employee will not be entitled to
receive any further payments or benefits from the Company and the Company shall
be released from any and all obligations under this Agreement.

3.1.2 Death or Disability of the Employee. The death or any illness, disability
or other incapacity of Employee that results in Employee being unable to perform
Employee’s duties with the Company on a full-time basis for a period of three
(3) consecutive months, or for shorter periods aggregating ninety (90) or more
days in any twelve (12) month period. If Employee shall become ill, disabled or
incapacitated as set forth above, Employee’s employment may be terminated by
written notice from the Company to Employee, after which Employee will not be
entitled to receive any further payments or benefits (except for long term
disability benefits) from the Company and the Company shall be released from any
and all obligations under this Agreement.

3.1.3 For Cause. The Company may, by delivering written notice to Employee,
terminate Employee’s employment and all of the Employee’s rights to receive Base
Salary, Bonus and any benefits hereunder for cause. Such written notice shall be
effective upon delivery to Employee. For purposes of this Agreement, the term
“cause” shall be defined as any of the following:

(i) Employee’s material breach of any of the duties and responsibilities under
this Agreement (other than as a result of illness, incapacity or disability),
which breach is not cured within ten (10) days after written notice thereof to
Employee which notice specifically identifies the material breach, or engaging
in any activities competitive with or injurious to the Company, in either case
in the good faith reasonable judgment of the Board of Directors;

(ii) Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for a felony or a misdemeanor
involving moral turpitude (other than minor traffic violations or similar
offenses);

(iii) Employee’s commission of an act of fraud upon the Company or personal
dishonesty, or willful or negligent misconduct;

(iv) Employee’s willful violation of any duty of loyalty to the Company or a
breach of Employee’s fiduciary duty involving personal profit.

3.1.3.1 Willful Defined. For the purposes of this Agreement, no act, or failure
to act on the Employee’s part shall be considered “willful” unless done or
omitted to be done by the Employee other than in good faith and without
reasonable belief that the Employee’s action or omission was in the best
interests of the Company.

3.1.4 Without Cause Termination. At any time, on 30 days prior written notice,
Company or Employee may terminate this Agreement without cause. In the event of
termination by Employee without cause, Employee shall receive his Base Salary
and other benefits up to the date of termination. In the event of termination by
Company without cause, Employee shall receive the severance benefits described
in Paragraph 3.2 below.

3.1.5 No Severance on For Cause Termination. In the event Employee’s employment
is terminated at any time for cause, Employee will not be entitled to any
further payments or benefits from the Company and the Company shall be
immediately released from any and all obligations under this Agreement.

3.2 Severance Benefits on Termination Without Cause. Company and Employee
understand and agree that, notwithstanding anything to the contrary contained
within this Agreement, both Company and Employee shall have the right, during
the Term and any extensions thereof to elect to terminate this Agreement. Upon
the occurrence of such election by Company, Employee shall be paid severance
compensation, as specified below:

3.2.1 Company agrees to pay to Employee his Base Salary and all Employee
Benefits described in Paragraphs 2.5 through 2.7 above and 4.2 below for a
period equal to the remaining term of this Agreement or for a minimum of twelve
(12) months following Company’s election to terminate this Agreement, whichever
is greater.

3.2.2 In consideration of the Severance Amount, Employee agrees to fully execute
and sign the Severance Agreement and General Release set forth in Exhibit “B,”
attached hereto, and by this reference incorporated herein.

3.3 Exclusive Remedy. Employee agrees that the payments expressly provided and
contemplated by Section 3 of this Agreement shall constitute the sole and
exclusive obligation of the Company in respect of Employee’s employment with and
relationship to the Company and that the payment thereof shall be the sole and
exclusive remedy for any breach of contract claim which may be brought as a
result of any termination of Employee’s employment.

ARTICLE 4
BUSINESS EXPENSES

4.1 Business Expenses. During the term of this Agreement, to the extent that
such expenditures satisfy the criteria under the Internal Revenue Code for
deductibility for federal income tax purposes as ordinary and necessary business
expenses, the Company shall reimburse Employee promptly for reasonable business
expenditures, including travel, entertainment and parking, made and
substantiated in accordance with policies, practices and procedures established
from time to time by the Company and, incurred in the pursuit and furtherance of
the Company’s business and goodwill.

4.2 Car Allowance. Company and Employee acknowledge that Employee will need to
use his personal automobile for business travel and hereby agree that the sum of
$750.00 to be paid monthly shall constitute complete and proper reimbursement
for this usage and maintenance expense. No vouchers need be supplied by
Employee.

ARTICLE 5
CONFIDENTIAL INFORMATION

5.1 Confidential Information. At all times during and after the expiration of
this Agreement, the Employee will hold in strict confidence and, without the
express prior written authorization of the Company’s Board of Directors, the
Employee shall not disclose to any person or entity, any financial or marketing
data of the Company (including, without limitation, financial statements of the
Company), or any technique, process, formula, developmental or experimental
work, work in progress, business methods, business or marketing plans or trade
secrets of or used in the business of the Company, or any other proprietary or
confidential information relating to the Company or the services, business
affairs of the Company, including, without limitation, any information relating
to inquiries made by the Company (collectively, the “Confidential Information”).
The Employee agrees that the Employee will not make use of any of the
Confidential Information during the term of this Agreement other than for the
exclusive benefit of the Company and that the Employee shall not make any use
whatsoever of the Confidential Information at any time after termination of the
Employee’s employment with the Company. Upon termination of such employment, the
Employee shall deliver to the Company (i) all documents, records, notebooks,
work papers and all similar repositories containing any Confidential Information
or any other information concerning the Company, whether prepared by the
Employee, the Company or anyone else and (ii) all tangible personal property
belonging to the Company that is in the Employee’s possession. The foregoing
restrictions shall not apply to (i) information which is or becomes, other than
as a result of a breach of this Agreement, generally available to the public,
(ii) information related to the terms of the Employee’s compensation or benefits
as an employee of the Company, (iii) information known to the Employee prior to
the effective date of this Agreement or (iv) the disclosure of information
required pursuant to a subpoena or other legal process; provided that the
Employee shall notify the Company, in writing, of the receipt of any such
subpoena or other legal process requiring such disclosure immediately after
receipt thereof and the Employee shall assist the Company in any efforts it may
undertake to quash such subpoena or other legal process or obtain an appropriate
protective order prior to any such disclosure by the Employee.

5.2 Solicitation of Employees. In consideration and recognition of the fact that
Employee’s position with the Company is an executive position involving
fiduciary responsibility to the Company and access to the Company’s
confidential, proprietary information, Employee agrees that Employee will not,
directly or indirectly, solicit or take away any employees of the Company for
employment by any enterprise that competes with, or is engaged in a
substantially similar business to, the business of the Company as presently
conducted or proposed to be conducted. This Section 5.2 shall survive for a
period of one (1) year from the date of termination of this Agreement.

ARTICLE 6
DISPUTE RESOLUTION

6.1 Disputes Subject to Arbitration. Except as to any action which requires ex
parte relief, expeditious orders of court, restraining orders, injunctive relief
or the like in order to maintain the status quo or protect a party’s interest,
any controversy, dispute or claim arising out of, in connection with, or in
relation to the interpretation, performance or breach of this Agreement or
otherwise arising out of the execution hereof including any claim based on
contract, tort or statute, shall be resolved, at the request of any party, by
submission to binding arbitration at the Orange County, California offices of
Judicial Arbitration & Mediation Services, Inc. (“JAMS”), and any judgment or
award rendered by JAMS shall be final, binding and unappealable, and judgment
may be entered by any state or federal court having jurisdiction thereof. Any
party can initiate arbitration by sending written notice of intention to
arbitrate (the “Demand”) by registered or certified mail to all parties and to
JAMS. The Demand shall contain a description of the dispute, the amount
involved, and the remedy sought. If and when a Demand for arbitration is made by
any party, the parties agree to execute a Submission Agreement, provided by
JAMS, setting forth the rights of the parties and the rules and procedures to be
followed at the arbitration hearing (the “Rules”). Any controversy concerning
whether a dispute is an arbitrable dispute or as to the interpretation or
enforceability of this Section 6.1 shall be determined by the arbitrator. The
arbitrator shall be a retired or former judge agreed to between the parties from
the JAMS’ panel. If the parties are unable to agree, JAMS shall provide a list
of three available judges and each party may strike one. The remaining judge
shall serve as the arbitrator. The parties shall be entitled to full rights of
discovery as set forth in the Code of Civil Procedure for civil actions tried in
the Superior Courts of the State of California, subject to such orders as may be
entered by JAMS. Each party hereto intends that the provisions to arbitrate set
forth herein shall be valid, enforceable and irrevocable. The designation of a
situs or a governing law for this undertaking or the arbitration shall not be
deemed an election to preclude application of the Federal Arbitration Act, if it
would be applicable. In his or her award, the arbitrator shall allocate, in his
or her discretion, among the parties to the arbitration all costs of the
arbitration, including the fees of the arbitrator and reasonable attorneys’
fees, costs and expert witness expenses of the parties. The parties hereto agree
to comply with any award made in any such arbitration proceedings that has
become final in accordance with the Rules and agree to the entry of a judgment
in any jurisdiction, upon any award rendered in such proceeding becoming final
under the Rules. The arbitrator shall be entitled, if appropriate, to award any
remedy in such proceedings permitted in a civil proceeding under the laws of the
State of California including, if appropriate, monetary damages, specific
performance and all other forms of legal and equitable relief. In the event JAMS
is no longer in business and there is no comparable successor, then the parties
shall use the services of the American Arbitration Association, Inc. (“AAA”),
subject to AAA’s Commercial Arbitration Rules and the provisions of this
Section 6.1. In the event the AAA is no longer in business and there is no
comparable successor, then the parties shall agree upon another arbitrator
within ten (10) calendar days after receipt of the Demand. If the parties cannot
agree upon another arbitrator, then a single neutral arbitrator shall be
appointed pursuant to Section 1281.6 of the California Code of Civil Procedure.

ARTICLE 7
MISCELLANEOUS

7.1 Modifications. This Agreement supersedes all prior agreements and
understandings between the parties relating to the employment of the Employee by
the Company, and it may not be changed or terminated orally. No modification,
termination, or attempted waiver of any other provisions of this Agreement will
be valid unless in writing signed by both parties hereto.

7.2 Enforceability and Severability. If any term of this Agreement is deemed
void, voidable, invalid or unenforceable for any reason by an arbitrator or a
court of competent jurisdiction, such term will be deemed severable from all
other terms of this Agreement, which will continue in full force and effect. In
the event that any term is held by an arbitrator or a court of competent
jurisdiction to over broad as written, the term will be deemed amended to narrow
its application to the extent necessary to make the term enforceable.

7.3 Withholding. To the extent required by any applicable law, including,
without limitation, any federal or state income tax or excise tax law or laws,
the Federal Insurance Contributions Act, the Federal Unemployment Tax Act or any
comparable federal, state or local laws, the Company retains the right to
withhold such portion of any amount or amounts payable to the Employee under
this Agreement as the Company deems necessary.

7.4 Captions. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

7.5 Governing Law. The validity, interpretation, construction, performance,
enforcement and remedies of or relating to this Agreement, and the rights and
obligations of the parties hereunder, shall be governed by the substantive laws
of the State of California, and any and every legal proceeding (other than
arbitration proceedings conducted in accordance with Article 5 hereof) arising
out of or in connection with this Agreement shall be brought in the appropriate
courts of the State of California, each of the parties hereby consenting to the
exclusive jurisdiction of said courts for this purpose.

7.6 Succession. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the stock of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise. The obligations and duties of Employee hereunder are personal and
otherwise not assignable. Employee’s obligations under Sections 1.4, 3.3, 5.1,
5.2 and 6.1 of this Agreement will survive the termination of Employee’s
employment, regardless of the manner of such termination.

7.7 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other further exercise thereof or the exercise of any right or remedy
granted hereby or by law.

7.8 Injunctive Relief. The Employee acknowledges and agrees that any breach or
threatened breach of this Agreement or the Proprietary Information Agreement
might cause irreparable harm to the Company and that in such case, the Company
would have no adequate remedy at law. In the event of a breach or threatened
breach by the Employee of this Agreement, the Company may, in addition to any
other rights and remedies it may have pursuant to this Agreement, immediately
seek any judicial action that the Company may deem necessary or appropriate,
including without limitation, the obtaining of injunctive relief against the
Employee without the necessity of posting a bond or other security and without
prejudice to any other remedies which may be available to the Company at law or
in equity.

7.9 Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior or contemporaneous agreements or understandings, oral or
written, between the parties hereto with respect to the subject matter hereof.

7.10 Representation by Counsel; Interpretation. The Company and Employee each
acknowledges that each party to this Agreement has been represented by counsel
in connection with this Agreement and the matters contemplated by this
Agreement. Accordingly, any rule of law or any legal decision that would require
interpretation of any claimed ambiguities in this Agreement against the party
that drafted it has no application and is expressly waived. The provisions of
this Agreement shall be interpreted in a reasonable manner to affect the intent
of the parties.

7.11 Notices. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be validly given or made to another
party if given by personal delivery, telex, facsimile, telegram, or if deposited
in the United States mail, certified or registered, postage prepaid, return
receipt requested. If such notice, demand or other communication is given by
personal delivery, telex, facsimile or telegram, service shall be conclusively
deemed made at the time of receipt. If such notice, demand or other
communication is given by mail, such notice shall be conclusively deemed given
forty-eight (48) hours after the deposit thereof in the United States mail
addressed to the party to whom such notice, demand or other communication is to
be given as hereinafter set forth:

         
If to Company:
  AMDL, Inc.

 
  2492 Walnut Avenue, Suite 100
 
  Tustin, California 92780-7039

If to Employee:
  Gary L. Dreher


6301 Acacia Hill Drive
Yorba Linda, California 92886

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

“EMPLOYEE”

/s/ Gary L. Dreher



      Gary L. Dreher

“COMPANY”

     
By:
  /s/ Arthur S. Rosten
 
   
 
   
 
  Arthur S. Rosten, Chief Financial Officer

1

EXHIBIT “A”

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is entered into
January 31, 2005, by and between AMDL, INC., a Delaware corporation
(“Corporation”), and GARY L. DREHER (“Optionee”).

R E C I T A L S

A. On June 30, 1999, the Board of Directors of the Corporation adopted, subject
to the approval of the Corporation’s shareholders, the AMDL, Inc. 1999 Stock
Option Plan (the “Plan”).

B. Pursuant to the Plan and in accordance with Section 2.2 of the Employment
Agreement entered into on January 31, 2005, the members of the Board of
Directors of the Corporation serving on the Committee authorized granting to
Optionee options to purchase 300,000 shares of the common stock, $.001 par
value, of the Corporation (“Shares”) for the term and subject to the terms and
conditions hereinafter set forth.

A G R E E M E N T

It is hereby agreed as follows:

1. CERTAIN DEFINITIONS. Unless otherwise defined herein, or the context
otherwise clearly requires, terms with initial capital letters used herein shall
have the meanings assigned to such terms in the Plan.

2. GRANT OF OPTIONS. The Corporation hereby grants to Optionee, Options to
purchase all or any part of 300,000 Shares, upon and subject to the terms and
conditions of the Plan, which is incorporated in full herein by this reference,
and upon the other terms and conditions set forth herein.

3. OPTION PERIOD. The Options shall be exercisable at any time after the date
hereof (subject to the provisions of Section 16) and expiring on June 30, 2009,
the expiration date of the Plan.

4. METHOD OF EXERCISE. The Options shall be exercisable by Optionee by giving
written notice to the Corporation of the election to purchase and of the number
of Shares Optionee elects to purchase, such notice to be accompanied by such
other executed instruments or documents as may be required by the Committee
pursuant to this Agreement, and unless otherwise directed by the Committee,
Optionee shall at the time of such exercise tender the purchase price of the
Shares he has elected to purchase. An Optionee may purchase less than the total
number of Shares for which the Option is exercisable, provided that a partial
exercise of an Option may not be for less than one hundred (100) Shares. If
Optionee shall not purchase all of the Shares which he is entitled to purchase
under the Options, his right to purchase the remaining unpurchased Shares shall
continue until expiration of the Options. The Options shall be exercisable with
respect of whole Shares only, and fractional Share interests shall be
disregarded.

5. AMOUNT OF PURCHASE PRICE. The purchase price per Share for each Share which
Optionee is entitled to purchase under the Options shall be $0.83 per Share.

6. PAYMENT OF PURCHASE PRICE. At the time of Optionee’s notice of exercise of
the Options, Optionee shall tender in cash or by certified or bank cashier’s
check payable to the Corporation, the purchase price for all Shares then being
purchased. Provided, however, the Board of Directors may, in its sole
discretion, permit payment by the Corporation of the purchase price in whole or
in part with Shares. If the Optionee is so permitted, and the Optionee elects to
make payment with Shares, the Optionee shall deliver to the Corporation
certificates representing the number of Shares in payment for new Shares, duly
endorsed for transfer to the Corporation, together with any written
representations relating to title, liens and encumbrances, securities laws,
rules and regulatory compliance, or other matters, reasonably requested by the
Board of Directors. The value of Shares so tendered shall be their Fair Market
Value Per Share on the date of the Optionee’s notice of exercise.

7. NONTRANSFERABILITY OF OPTIONS. The Options shall not be transferable, either
voluntarily or by operation of law, otherwise than by will or the laws of
descent and distribution and shall be exercisable during the Optionee’s lifetime
only by Optionee.

8. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION. As used herein, the term
“Adjustment Event” means an event pursuant to which the outstanding Shares of
the Corporation are increased, decreased or changed into, or exchanged for a
different number or kind of shares or securities, without receipt of
consideration by the Corporation, through reorganization, merger,
recapitalization, reclassification, stock split, reverse stock split, stock
dividend, stock consolidation or otherwise. Upon the occurrence of an Adjustment
Event, (i) appropriate and proportionate adjustments shall be made to the number
and kind and exercise price for the Shares subject to the Options, and
(ii) appropriate amendments to this Agreement shall be executed by the
Corporation and Optionee if the Committee determines that such an amendment is
necessary or desirable to reflect such adjustments. If determined by the
Committee to be appropriate, in the event of an Adjustment Event which involves
the substitution of securities of a corporation other than the Corporation, the
Committee shall make arrangements for the assumptions by such other corporation
of the Options. Notwithstanding the foregoing, any such adjustment to the
Options shall be made without change in the total exercise price applicable to
the unexercised portion of the Options, but with an appropriate adjustment to
the number of Shares, kind of Shares and exercise price for each Share subject
to the Options. The determination by the Committee as to what adjustments,
amendments or arrangements shall be made pursuant to this Section 8, and the
extent thereof, shall be final and conclusive. No fractional Shares shall be
issued on account of any such adjustment or arrangement.

9. NO RIGHTS TO CONTINUED EMPLOYMENT OR RELATIONSHIP. Nothing contained in this
Agreement shall obligate the Corporation to employ or have another relationship
with Optionee for any period or interfere in any way with the right of the
Corporation to reduce Optionee’s compensation or to terminate the employment of
or relationship with Optionee at any time.

10. TIME OF GRANTING OPTIONS. The time the Options shall be deemed granted,
sometimes referred to herein as the “date of grant,” shall be January 27, 2005.

11. PRIVILEGES OF STOCK OWNERSHIP. Optionee shall not be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to Optionee. No Shares shall be purchased upon the exercise of any Options
unless and until, in the opinion of the Corporation’s counsel, any then
applicable requirements of any laws, or governmental or regulatory agencies
having jurisdiction, and of any exchanges upon which the stock of the
Corporation may be listed shall have been fully complied with.

12. SECURITIES LAWS COMPLIANCE. The Corporation will diligently endeavor to
comply with all applicable securities laws before any stock is issued pursuant
to the Options. Without limiting the generality of the foregoing, the
Corporation may require from the Optionee such investment representation or such
agreement, if any, as counsel for the Corporation may consider necessary in
order to comply with the Securities Act of 1933 as then in effect, and may
require that the Optionee agree that any sale of the Shares will be made only in
such manner as is permitted by the Committee. The Committee may in its
discretion cause the Shares underlying the Options to be registered under the
Securities Act of 1933, as amended, by filing a Form S-8 Registration Statement
covering the Options and the Shares underlying the Options. Optionee shall take
any action reasonably requested by the Corporation in connection with
registration or qualification of the Shares under federal or state securities
laws.

13. INTENDED TREATMENT AS NON-QUALIFIED STOCK OPTIONS. The Options granted
herein are intended to be non-qualified stock options described in U.S. Treasury
Regulation (“Treas. Reg.”) §1.83-7 to which Sections 421 and 422 of the Internal
Revenue Code of 1986, as amended from time to time (“Code”) do not apply, and
shall be construed to implement that intent. If all or any part of the Options
shall not be described in Treas. Reg. §1.83-7 or be subject to Sections 421 and
422 of the Code, the Options shall nevertheless be valid and carried into
effect.

14. PLAN CONTROLS. The Options shall be subject to and governed by the
provisions of the Plan. All determinations and interpretations of the Plan made
by the Committee shall be final and conclusive.

15. SHARES SUBJECT TO LEGEND. If deemed necessary by the Corporation’s counsel,
all certificates issued to represent Shares purchased upon exercise of the
Options shall bear such appropriate legend conditions as counsel for the
Corporation shall require.

16. CONDITIONS TO OPTIONS.

16.1 Compliance with Applicable Laws. The Corporation’s obligation to issue
Shares upon exercise of the Options is expressly conditioned upon the completion
by the Corporation of any registration or other qualification of such Shares
under any state and/or Federal law or rulings or regulations of any governmental
regulatory body, or the making of such investment representations or other
representations and undertakings by the Optionee or any person entitled to
exercise the Option in order to comply with the requirements of any exemption
from any such registration or other qualification of such Shares which the
Committee shall, in its sole discretion, deem necessary or advisable. Such
required representations and undertakings may include representations and
agreements that the Optionee or any person entitled to exercise the Option
(i) is not purchasing such Shares for distribution and (ii) agrees to have
placed upon the face and reverse of any certificates a legend setting forth any
representations and undertakings which have been given to the Committee or a
reference thereto.

16.2 Shareholder Approval of Plan. If the Options granted hereby are granted
prior to approval of the Plan by the shareholders of the Corporation pursuant to
Section 8 of the Plan, the grant of the Options made hereby is expressly
conditioned upon and such Options shall not be exercisable until the approval of
the Plan by the shareholders of the Corporation in accordance with the
provisions of Section 8 of the Plan.

17. MISCELLANEOUS.

17.1 Binding Effect. This Agreement shall bind and inure to the benefit of the
successors, assigns, transferees, agents, personal representatives, heirs and
legatees of the respective parties.

17.2 Further Acts. Each party agrees to perform any further acts and execute and
deliver any documents which may be necessary to carry out the provisions of this
Agreement.

17.3 Amendment. This Agreement may be amended at any time by the written
agreement of the Corporation and the Optionee.

17.4 Syntax. Throughout this Agreement, whenever the context so requires, the
singular shall include the plural, and the masculine gender shall include the
feminine and neuter genders. The headings and captions of the various Sections
hereof are for convenience only and they shall not limit, expand or otherwise
affect the construction or interpretation of this Agreement.

17.5 Choice of Law. The parties hereby agree that this Agreement has been
executed and delivered in the State of California and shall be construed,
enforced and governed by the laws thereof. This Agreement is in all respects
intended by each party hereto to be deemed and construed to have been jointly
prepared by the parties and the parties hereby expressly agree that any
uncertainty or ambiguity existing herein shall not be interpreted against either
of them.

17.6 Severability. In the event that any provision of this Agreement shall be
held invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

17.7 Notices. All notices and demands between the parties hereto shall be in
writing and shall be served either by registered or certified mail, and such
notices or demands shall be deemed given and made forty-eight (48) hours after
the deposit thereof in the United States mail, postage prepaid, addressed to the
party to whom such notice or demand is to be given or made, and the issuance of
the registered receipt therefor. If served by telegraph, such notice or demand
shall be deemed given and made at the time the telegraph agency shall confirm to
the sender, delivery thereof to the addressee. All notices and demands to
Optionee or the Corporation may be given to them at the following addresses:

         
If to Optionee:
  Gary L. Dreher

 
  6301 Acacia Hill Drive
 
  Yorba Linda, California 92886

If to Corporation:
  AMDL, Inc.


2492 Walnut Avenue, Suite 100
Tustin, California 92780

Such parties may designate in writing from time to time such other place or
places that such notices and demands may be given.

17.8 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein. No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.

17.9 Attorneys’ Fees. In the event that any party to this Agreement institutes
any action or proceeding, including, but not limited to, litigation or
arbitration, to preserve, to protect or to enforce any right or benefit created
by or granted under this Agreement, the prevailing party in each respective such
action or proceeding shall be entitled, in addition to any and all other relief
granted by a court or other tribunal or body, as may be appropriate, to an award
in such action or proceeding of that sum of money which represents the
attorneys’ fees reasonably incurred by the prevailing party therein in filing or
otherwise instituting and in prosecuting or otherwise pursuing or defending such
action or proceeding, and, additionally, the attorneys’ fees reasonably incurred
by such prevailing party in negotiating any and all matters underlying such
action or proceeding and in preparation for instituting or defending such action
or proceeding.

2

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.

“CORPORATION”

AMDL, INC.,
a Delaware corporation

By: /s/ Arthur S. Rosten



      Arthur S. Rosten, Chief Financial Officer

“OPTIONEE”

/s/ Gary L. Dreher



      Gary L. Dreher

3

EXHIBIT “B”

SEVERANCE AGREEMENT AND GENERAL RELEASE

THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between GARY L. DREHER (“Employee”) and AMDL, INC., a
Delaware corporation (the “Company”).

RECITALS

A. On January 31, 2005, Employee entered into an Employment Agreement with the
Company (the “Employment Agreement”).

B. {Employee has advised the Company that he has resigned his employment with
the Company, effective upon the close of business on      ; or Employee has been
terminated pursuant to Paragraph      of the Employment Agreement, effective as
of      ; or Employee’s employment has terminated pursuant to Paragraph      of
the Employment Agreement.}

C. Employee and the Company want to settle fully and finally all potential
differences and/or differences between them, including all potential differences
and/or differences which arise out of and/or relate to Employee’s employment
and/or separation of employment with the Company.

NOW, THEREFORE, Employee and the Company understand and agree as follows:

1. Non-Admission of Wrongdoing. This Agreement shall not in any way be construed
as an admission that the Company or any individual has any liability to or acted
wrongfully in any way with respect to Employee or any other person. The Company
specifically denies that it has any liability to or that it has done any
wrongful or discriminatory acts against Employee or any other person on the part
of itself or its officers, employees and/or agents.

2. Separation of Employment. Employee acknowledges that his employment with the
Company ended as an Employee of the Company, effective upon the close of
business on      .

3. Company Property. Employee represents and agrees that he has turned over to
the Company all files, memoranda, records and other documents, and any other
personal property which is the property of the Company and which he had in his
possession, custody or control at the time he signed this Agreement.

(a) Employee agrees and covenants not to file a lawsuit, administrative
complaint, or charge of any kind with any court, governmental or administrative
agency and/or arbitrator asserting any claims that are released in this
Agreement.

(b) Employee represents and agrees that, prior to signing this Agreement, he has
not filed and/or pursued any complaints, charges or lawsuits of any kind with
any court, governmental or administrative agency and/or arbitrator against the
Company and/or its shareholders, officers, directors, agents or employees,
asserting any claims that are released in this Agreement.

4. Compensation. For and in consideration of the following payments of
compensation, after applicable payroll deductions, Employee and Company has
entered into this Agreement:

(i) Current “Base Salary” through      , and pro-rated vacation pay and prorated
sick pay due through      , in the amount of      , Dollars ($     ), receipt of
which is hereby acknowledged.

(ii) Pursuant to Paragraph      of the Employment Agreement, severance
compensation in the amount of      Dollars ($     ), payable concurrently upon
the Execution Date of this Agreement.

5. Complete Release. In exchange for the consideration provided by the Company,
Employee agrees for Employee, Employee’s heirs, executors, administrators,
spouse, successors and assigns to forever release and discharge the Company, the
Company’s subsidiaries, the Company’s related companies, parents, successors and
assigns, officers, directors, agents, attorneys, insurers, underwriters,
employees and former employees from any and all claims, debts, promises,
agreements, demands, causes of action, attorneys’ fees, losses and expenses of
every nature whatsoever, known or unknown, suspected or unsuspected, filed or
unfiled (including but not limited to the Civil Action), arising prior to the
effective date of this Agreement, or arising out of or in connection with
Employee’s employment by and cessation of same with the Company or any affiliate
of the Company. This total release includes, but is not limited to, all claims,
liabilities, obligations, promises, agreements, contracts, controversies,
damages, actions, causes of action, suits, rights demands, costs, losses, debts
and expenses of Employee or any claims arising directly or indirectly from
Employee’ employment with the Company including claims or demands related to any
federal, state or local law or cause of action, including, but not limited to,
retaliation, negligence, breach of contract, breach of the implied covenant of
good faith and fair dealing, infliction of emotional distress, fraud, wrongful
discharge, violation of public policy, defamation, assault, impairment of
economic opportunity; violation of the California Fair Employment and Housing
Act, Business & Professions Code Section 17200, the California Labor Code, the
California Constitution; and any claims for violation of the Civil Rights Act of
1866, Title VII of the Civil Rights Act of 1964, the Family Medical Leave Act,
the Employee Retirement Income Security Act, the Equal Pay Act, the Fair Labor
Standards Act, the Rehabilitation Act of 1974, the California Family Rights Act
(CFRA), and the Americans With Disabilities Act of 1990.

Employee hereby states that it is his intention in executing this Agreement that
the same shall be effective as a bar to each and every claim, demand, cause of
action, obligation, damage, liability, charge, attorneys’ fees and costs
hereinabove released. Employee hereby expressly waives and relinquishes all
rights and benefits, if any, arising under the provisions of Section 1542 of the
Civil Code of the State of California, which provides:

Section 1542. [Certain Claims Not Affected By General Release.] A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.

6. Ownership of Claims. Employee represents and agrees that he has not assigned
or transferred, or attempted to assign or transfer, to any person or entity, any
of the claims he is releasing in this Agreement.

7. No Representations. Employee represents and agrees that no promises,
statements or inducements have been made to him which caused him to sign this
Agreement other than those expressly stated in this Agreement.

8. Successors. This Agreement shall be binding upon Employee and upon his heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and to its administrators, representatives,
successors and assigns.

9. Arbitration. Any dispute regarding any aspect of this Agreement or any act
which would violate any provision in this Agreement (hereafter referred to as
“arbitratable dispute”) shall be resolved by binding arbitration under the
Federal Arbitration Act, in conformity with the procedures of the California
Arbitration Act (Cal. Code Civ. Proc. sec 1280 et seq., including section
1283.05 and all of the Act’s other mandatory and permissive rights to
discovery). In addition to any other requirements imposed by law, the arbitrator
selected shall be a retired California Superior Court Judge, or otherwise
qualified individual to whom the parties mutually agree, and shall be subject to
disqualification on the same grounds as would apply to a judge of such court.
All rules of pleading (including the right of demurrer), all rules of evidence,
all rights to resolution of the dispute by means of motions for summary
judgment, judgment on the pleadings, and judgment under Code of Civil Procedure
Section 631.8 shall apply and be observed. Resolution of the dispute shall be
based solely upon the law governing the claims and defenses pleaded, and the
arbitrator may not invoke any basis (including but not limited to, notions of
“just cause”) other than such controlling law. The arbitrator shall have the
immunity of a judicial officer from civil liability when acting in the capacity
of an arbitrator, which immunity supplements any other existing immunity.
Likewise, all communications during or in connection with the arbitration
proceedings are privileged in accordance with Cal. Civil Code Section 47(b). As
reasonably required to allow full use and benefit of this agreement’s
modifications to the Act’s procedures, the arbitrator shall extend the times set
by the Act for the giving of notices and setting of hearings. Awards shall
include the arbitrator’s written reasoned opinion. Employee understands and
agrees to this binding arbitration provision, and both Employee and Employer
give up any right to trial by jury of any claim Employee or Employer may have
against each other.

Should Employee or the Company institute any legal action or administrative
proceeding with respect to any claim waived by this Agreement or pursue any
dispute or matter covered by this paragraph by any method other than said
arbitration, the responding party shall be entitled to recover from the other
party all damages, costs, expenses and actual attorneys’ fees incurred as a
result of such action.

10. Consultation with Counsel: Reasonable Time to Consider Agreement: Voluntary
Participation in this Agreement. Employee acknowledges that he has been advised
of the opportunity to review this Agreement with an attorney, that he has had
the opportunity to thoroughly discuss all aspects of his rights and this
Agreement with an attorney to the extent Employee elected to do so, that he has
carefully read and fully understands all of the provisions of this Agreement,
that he has been given a reasonable period to consider signing this Agreement,
and that he is voluntarily signing this Agreement.

11. Severability and Governing Law. Should any of the provisions of this
Agreement be declared or be determined to be illegal, or invalid, all remaining
parts, terms or provisions shall be valid, and the illegal or invalid part, term
or provision shall be deemed not to be a part of this Agreement.

This Agreement is made and entered into in the State of California and shall in
all respects be interpreted, enforced and governed under the laws of California.

12. Proper Construction. The language of all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties. It is the intention of the parties
hereto that if any provision of this Agreement is capable of two
(2) constructions, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the
meaning which renders it valid. As used in this Agreement, the term “or” shall
be deemed to include the term and/or the singular or plural number shall be
deemed to include the other whenever the context so indicates or requires. The
paragraph headings used in this Agreement are intended solely for convenience of
reference and shall not in any manner amplify, limit, modify or otherwise be
used in the interpretation of any of the provisions hereof.

13. Entire Agreement. This Agreement is the entire agreement between Employee
and the Company and fully supersedes any and all prior agreements,
representation, negotiations and/or understandings between the parties
pertaining to its subject matter, whether oral, written or both.

14. Execution Date. For purposes of this Agreement, the phrase “Execution Date”
or the phrase “Effective Date of Execution” shall mean the most current date set
forth adjacent to the respective signatures of the parties hereto.

15. Counterparts. This Agreement may be executed in counterparts by the
respective parties hereto, each of which shall be deemed an original, but both
of which together shall constitute one and the same instrument and shall be
valid and effective as if executed in the presence of each other.

4

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date set forth adjacent to their respective signatures.

          Dated:   “COMPANY”         AMDL, INC., a Delaware corporation

 
       
 
  By:  

 
       
 
           , (title)
 
       
Dated:
  “EMPLOYEE”  

 
       
 
  By:  

 
       
 
      GARY L. DREHER
 
       

5